DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on September 01, 2020.
Claims 1-18 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Matsuo et al.   (US 20170196010 A1).

As per Claim 1 Matsuo teaches an electronic apparatus which is communicable with a first wireless communication apparatus and a second wireless communication apparatus, the electronic apparatus comprising: 
a transmitter configured to transmit (1) data to be transmitted to a third wireless communication apparatus different from the first and second wireless communication apparatuses and (2) a first wireless signal to instruct transmission of the data to the third wireless communication apparatus, to the first and second wireless communication apparatuses (Paragraph 0153, 0155, 0160 an instruction that specifies a predetermined MCS and selects an MCS from among MCSs of a predetermined value or less may be set in TF-R in a terminal-by-terminal basis (or common to the terminals). The access point generates a trigger frame 551 that specifies RU#1, RU#4, RU#2 and RU#3, for the respective terminals 1, 2, 3 and 6. The format example of the trigger frame 551 is as previously shown in FIGS. 8 and 9. ), wherein the transmitter is further configured to transmit, if any second wireless signal transmitted from the first or second wireless communication apparatuses is not detected within a first period after transmission of the first wireless signal, a third wireless signal to instruct transmission of the data to the third wireless communication apparatus to the  (Paragraph 0157, 0158, 0188, 0200, 0311  a frame to disconnect any one of the connected wireless communication devices is transmitted. This frame corresponds to Deauthentication frame defined in IEEE 802.11 standard and. The frame for disconnection may be referred to as "release frame" by the meaning of releasing connection, for example. Normally, it is determined that the connection is disconnected at the timing of transmitting the release frame in a wireless communication device on the side to transmit the release frame and at the timing of receiving the release frame in a wireless communication device on the side to receive the release frame. The terminals 1 to 8 having received the trigger frame 551 searches for the Per Info fields containing the AIDs of the own terminals, and the terminals 1, 2, 3 and 6 can detect the field but the terminals 4, 5, 7 and 8 cannot detect the field. The acknowledgement response frame is transmitted a certain time period such as SIFS after completion of OFDMA reception. For example, the multi-STA BA frame which collectively contains pieces of acknowledgement information to multiple terminals may be transmitted.). 

As per Claim 2 Matsuo teaches the electronic apparatus of claim 1, wherein the third wireless signal comprises a part or the entirety of the first wireless signal (Paragraph 0018, 00669 FIG. 9 is a diagram showing an example of a detailed format of a part of field of the trigger frame ). 

As per Claim 3 Matsuo teaches the electronic apparatus of claim 1, wherein a transmission time of the data determined based on a data length of the data is set in the first wireless signal, and the first period time is determined based on the transmission time (Paragraph 0108, 0110, 0315 The terminals 1 and 2 transmit the frames 511 and 512 (see FIG. 6), which are response frames, using randomly selected RU#3 and RU#1, a predetermined time period (denoted as T1) after completion of receiving TF-R 501. RU#2 and RU#4 are not selected by any terminal. The frame (more specifically, a physical packet containing the frame) is transmitted a time period T1 after completion of receiving TF-R. Example, a retransmission timer for the management frame) to limit the retransmission period of the frame is activated. Even in this case, retransmission is performed if an acknowledgment response frame to the frame is not received until the second timer expires, and it is determined that the connection is disconnected when the second timer expires.). 

As per Claim 4 Matsuo teaches the electronic apparatus of claim 1, wherein the first wireless signal comprises indication of one of a first retransmission method or a second retransmission method, the first retransmission method indicates that retransmission of the data is initiated by the electronic apparatus and the second retransmission method indicates that retransmission of the data is initiated by the first and second wireless communication apparatuses (Paragraph 0189, 0313, 0315 The controller 201 performs a process of retransmitting the data frame determined to have failed, as required. Any method may be adopted as the retransmitting method. For example, reception of the next trigger frame is waited for, and transmission may be performed in response thereto.  ). 

As per Claim 5 Matsuo teaches the electronic apparatus of claim 4, wherein the first period comprises, if the first wireless signal comprises the indication of the first retransmission method, a time from transmission of the first wireless signal to transmission of the second wireless signal indicative of a reception result of the data in the third wireless communication apparatus by the first and second wireless communication apparatuses to the electronic apparatus, and if the first wireless signal comprises the indication of the second (Paragraph 0315, 0325 Example, a retransmission timer for the management frame) to limit the retransmission period of the frame is activated. Even in this case, retransmission is performed if an acknowledgment response frame to the frame is not received until the second timer expires, and it is determined that the connection is disconnected when the second timer expires. The initial value of CW is given by CWmin, and the value of CW is increased up to CWmax every retransmission ). 

As per Claim 6 Matsuo teaches the electronic apparatus of claim 4, wherein, if the first wireless signal comprises the indication of the second retransmission method, the first wireless further comprises indication of the number of retransmission performed by the first and second wireless communication apparatuses and an interval of the retransmission of the data, and if receiving a reception result indicative of no reception of the data in the third wireless communication apparatus, the first and second wireless communication apparatuses retransmit the data to the third wireless communication apparatus based on the indication of the number and the interval (Paragraph 0112, 0158, 0319 As for the time period T1, an IFS time [.mu.s] defined beforehand may be used, as an example. The IFS time defined beforehand may be an SIFS time (=16 .mu.s) that is a time interval of inter-frame defined by the MAC protocol specification for IEEE802.11 wireless LAN, or may be a time larger or smaller than this.  ). 

As per Claim 7 Matsuo teaches the electronic apparatus of claim 1, wherein each of the first and second wireless communication apparatuses does not transmit the second wireless signal if not receiving a reception result of the data in the third wireless communication apparatus from the third wireless communication apparatus (Paragraph 0062 , 0114  The access point generates the acknowledgement response frame 502 according to the test result of each frame (successfulness of reception), and transmits the frame (downlink response). As a result, the terminal carries out carrier sense for the carrier sense time (standby time) during the DIFS/AIFS[AC] and a randomly defined back-off time, and when it has been determined that the medium (CCA) is in the idle state, the terminal acquires the right to access to transmit, for example, one frame). 

As per Claim 8 Matsuo teaches the electronic apparatus of claim 1, wherein the first and second wireless communication apparatuses transmits the second wireless signal comprising the reception result if receiving the reception result of the data in the third wireless communication apparatus from the third wireless communication apparatus (Paragraph 0062, 0083, 0114 The access point generates the acknowledgement response frame 502 according to the test result of each frame (successfulness of reception), for example, one frame. The terminal transmits the data frame (more specifically, a physical packet including the data frame).). 

As per Claim 9 Matsuo teaches the electronic apparatus of claim 8, wherein the third wireless communication apparatus transmits a first reception result indicative of whether or not the data are received from the first wireless communication apparatus and a second reception result indicative of whether or not the data are received from the second wireless communication apparatus, to the first and second wireless communication apparatuses (Paragraph 0119, 0152 This allows notification of "ACK" for the plural terminals by means of one BA frame. The terminal of which the check result is failure is not necessary to be notified of the ACK, and thus, the notification regarding the terminal may not be made in the Multi-STA BA frame. The access point generates the acknowledgement response frame according to the test result of each frame (successfulness of reception), and transmits the frame (downlink response).). 

As per Claim 10 Matsuo teaches the electronic apparatus of claim 8, wherein the third wireless communication apparatus transmits a third reception result in which the first reception result indicative of whether or not the data are received from the first wireless communication apparatus and the second reception result indicative of whether or not the data are received from the second wireless communication apparatus are synthesized, to the first and second wireless communication apparatus (Paragraph 0189, 0313 The controller 201 performs a process of retransmitting the data frame determined to have failed, as required. Any method may be adopted as the retransmitting method. For example, reception of the next trigger frame is waited for, and transmission may be performed in response thereto.). 

As per Claim 11 Matsuo teaches the electronic apparatus of claim 9, wherein the data comprise the first and second data, and if the first data are received in the third wireless communication apparatus, the second data are retransmitted to the third wireless communication apparatus, and if the second data are received in the third wireless communication apparatus, the first data are retransmitted to the third wireless communication apparatus (Paragraph 0313 – 0315 For example, at the time of transmitting a data frame that requests an acknowledgment response frame, a first timer (for example, a retransmission timer for a data frame) that limits the retransmission period of the frame is activated, and, if the acknowledgement response frame to the frame is not received until the expiration of the first timer (that is, until a desired retransmission period passes), retransmission is performed. When the acknowledgment response frame to the frame is received, the first timer is stopped.). 

As per Claim 12 Matsuo teaches the electronic apparatus of claim 1, wherein a transmission method of the data corresponding to the performance of the third wireless communication apparatus is set therein, and if data from a plurality of wireless communication apparatuses can be received separately by the third wireless communication apparatus, the transmission method of the data comprises that each of the first and second wireless communication apparatuses transmits data orthogonal to each other using the same frequency (Paragraph 0044, 0045 This embodiment allows OFDMA (Orthogonal Frequency Division Multiple Access) communication between the access point 11 and the terminals 1 to 8 or some of these terminals). 

As per Claim 13 Matsuo teaches the electronic apparatus of claim 1, wherein a transmission method of the data corresponding to the performance of the third wireless communication apparatus is set therein, and if data from a plurality of wireless communication apparatuses cannot be received separately by the third wireless communication apparatus, the transmission method of the data comprises that each of the first and second wireless communication apparatuses transmits data which can be synthesized in the reception by the third wireless communication apparatus using the same frequency (Paragraph 0045, 0046 FIG. 2 illustrates the resource units (RU#1, RU#2 . . . RU#K) arranged within a continuous frequency domain of one channel (which is described here as the channel M). A plurality of subcarriers orthogonal to each other are arranged in the channel M, and a plurality of resource units including one or a plurality of continuous subcarriers are defined within the channel M. Although one or more subcarriers (guard subcarriers) may be arranged between the resource units, presence of the guard subcarrier is not essential. The bandwidths of the resource units (or the number of the subcarriers) may be same among the resource units, or the bandwidths (or the number of the subcarriers) may vary depending on the individual resource units.  ). 

As per Claim 14 Matsuo teaches the electronic apparatus of claim 12, wherein the transmission method of the data is set in the first wireless signal (Paragraph 0106 Terminals 1 and 2 determine a resource unit which is for requesting allocation from the access point or has a high communication quality. For example, the terminal measures the communication quality of each resource unit, and selects a resource unit having a communication quality which is the highest or at least a threshold. ). 

As per Claim 15 Matsuo teaches the electronic apparatus of claim 12, wherein the transmission method of the data is set in a time of establishing a communication link between the electronic apparatus and the first and second wireless communication apparatuses (Paragraph 0040, 0310 Terminals (STA: Station) 1 to 8 access the access point (AP) 11 to form one wireless communication system or a wireless communication group (BSS: Basic Service Set). The connection means a state in which a wireless link is established.  ). 

As per Claim 16 Matsuo teaches the electronic apparatus of claim 15, wherein the transmission method of the data comprises at least one of a retransmission method, the number of retransmission performed by the first and second wireless communication apparatuses and the interval of the retransmission of the data, and the retransmission method comprises one of a first retransmission method indicates that the retransmission of the data is initiated by the electronic apparatus and a second retransmission method indicates that the retransmission of the data is initiated by the first and second wireless communication apparatuses (Paragraph 0315, 0318 The definition of the frame interval is defined as a continuous period that should confirm and open the carrier sensing idle before transmission and retransmission timer for the management frame) to limit the retransmission period of the frame is activated. ). 

As per Claim 17 Matsuo teaches an electronic apparatus which is communicable with a first wireless communication apparatus and a second wireless communication apparatus, the electronic apparatus comprising: 
a receiver configured to receive, if data to be transmitted to the second wireless communication apparatus are transmitted from the first wireless communication apparatus to the electronic apparatus and a third wireless (Paragraph 0153, 0155, 0160 an instruction that specifies a predetermined MCS and selects an MCS from among MCSs of a predetermined value or less may be set in TF-R in a terminal-by-terminal basis (or common to the terminals). The access point generates a trigger frame 551 that specifies RU#1, RU#4, RU#2 and RU#3, for the respective terminals 1, 2, 3 and 6. The format example of the trigger frame 551 is as previously shown in FIGS. 8 and 9. ); and a transmitter configured to transmit the data to the second wireless communication apparatus if the first wireless signal is received, wherein the transmitter is further configured to transmit, if receiving a reception result of the data in the second wireless communication apparatus, a second wireless signal comprising the reception result to the first wireless communication apparatus, and if not receiving the reception result, not to transmit the second wireless signal to the first wireless communication apparatus (Paragraph 0157, 0158, 0188, 0200, 0311  a frame to disconnect any one of the connected wireless communication devices is transmitted. This frame corresponds to Deauthentication frame defined in IEEE 802.11 standard and. The frame for disconnection may be referred to as "release frame" by the meaning of releasing connection, for example. Normally, it is determined that the connection is disconnected at the timing of transmitting the release frame in a wireless communication device on the side to transmit the release frame and at the timing of receiving the release frame in a wireless communication device on the side to receive the release frame. The terminals 1 to 8 having received the trigger frame 551 searches for the Per Info fields containing the AIDs of the own terminals, and the terminals 1, 2, 3 and 6 can detect the field but the terminals 4, 5, 7 and 8 cannot detect the field. The acknowledgement response frame is transmitted a certain time period such as SIFS after completion of OFDMA reception. For example, the multi-STA BA frame which collectively contains pieces of acknowledgement information to multiple terminals may be transmitted.).

As per Claim 18 Matsuo teaches a method to be executed by an electronic apparatus which is communicable with a first wireless communication apparatus and a second wireless communication apparatus, the method comprising: transmitting data to be transmitted to a third wireless communication apparatus different from the first and second wireless communication apparatuses to the first and second wireless communication apparatuses transmitting a first wireless signal to instruct transmission of the data to the third wireless communication apparatus to the first and second wireless communication apparatuses (Paragraph 0153, 0155, 0160 an instruction that specifies a predetermined MCS and selects an MCS from among MCSs of a predetermined value or less may be set in TF-R in a terminal-by-terminal basis (or common to the terminals). The access point generates a trigger frame 551 that specifies RU#1, RU#4, RU#2 and RU#3, for the respective terminals 1, 2, 3 and 6. The format example of the trigger frame 551 is as previously shown in FIGS. 8 and 9. );; and transmitting, if any second wireless signal transmitted from the first or second wireless communication apparatuses is not detected within a first period after transmission of the first wireless signal, a third wireless signal to instruct transmission of (Paragraph 0157, 0158, 0188, 0200, 0311  a frame to disconnect any one of the connected wireless communication devices is transmitted. This frame corresponds to Deauthentication frame defined in IEEE 802.11 standard and. The frame for disconnection may be referred to as "release frame" by the meaning of releasing connection, for example. Normally, it is determined that the connection is disconnected at the timing of transmitting the release frame in a wireless communication device on the side to transmit the release frame and at the timing of receiving the release frame in a wireless communication device on the side to receive the release frame. The terminals 1 to 8 having received the trigger frame 551 searches for the Per Info fields containing the AIDs of the own terminals, and the terminals 1, 2, 3 and 6 can detect the field but the terminals 4, 5, 7 and 8 cannot detect the field. The acknowledgement response frame is transmitted a certain time period such as SIFS after completion of OFDMA reception. For example, the multi-STA BA frame which collectively contains pieces of acknowledgement information to multiple terminals may be transmitted.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion

  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468